Citation Nr: 1107265	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-35 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an effective date earlier than June 29, 2001, for 
the grant of service connection for a psychiatric disability, for 
accrued benefit purposes.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945.  He died in May 2006.  The appellant is advancing her 
claims as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

This issue was previously before the Board and, in a November 
2009 decision, the Board assigned an effective date of June 29, 
2001, for the grant of service connection for a psychiatric 
disability, for accrued benefit purposes.  The Board denied 
entitlement to an effective date prior to June 29, 2001.  
Thereafter, the appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).

In August 2010, counsel for the Veteran and the Secretary of VA 
filed a Joint Motion for Partial Remand (JMR).  In that Joint 
Motion, the parties noted that the Board did not adequately 
address the issue of whether correspondence received by VA in 
September 1981 constituted an informal claim for benefits such 
that an effective date in September 1981 would be warranted for 
the grant of service connection for psychiatric disability.  An 
Order of the Court dated August 17, 2010 granted the motion and 
remanded the issue to this extent.  The Court vacated the portion 
of the Board's November 2009 decision that denied entitlement to 
an effective date prior to June 29, 2001.  

The appellant testified at a Board hearing in August 2009.  A 
transcript of this hearing is of record.

The extent of the issue remaining on appeal is defined by the 
August 2010 JMR and Court Order discussed above.  Thus, the Board 
has framed the issue on appeal, as reflected above, with the 
phrasing used in the JMR.  The Board notes, however, that the 
JMR's discussion makes clear that the focus of the issue on 
appeal is the specific question of whether the effective date 
should be revised to September 1981 on the basis of 
correspondence received at the RO during that month.

The Board also notes that the November 2009 Board decision 
remanded the issue of entitlement to an effective date prior to 
January 3, 2006 for the grant of entitlement to special monthly 
compensation based on need for aid and attendance, for accrued 
benefit purposes.  The record before the Board at this time does 
not reflect processing of the November 2009 Board remand at the 
RO-level, and the JMR and Court Order do not pertain to the 
issue.  Therefore, the Board finds that the issue is not yet back 
before the Board for appellate review and will not address the 
matter at this time.  Should the benefit sought with regard to 
that issue remain denied following readjudication at the RO-
level, the matter will accordingly be the subject of a separate 
Board decision in the future.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Congressional Correspondence with attached letter from 
the appellant that was received in September 1981 was not an 
informal claim of entitlement to compensation for psychiatric 
disability. 

2.  Prior to June 29, 2001, there was no unadjudicated formal or 
informal claim for entitlement to service connection for 
psychiatric disability.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to June 
29, 2001, for the grant of service connection for psychiatric 
disability, for accrued benefit purposes, have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000  

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Congress, in enacting the VCAA, noted the importance of balancing 
the duty to assist with 'the futility of requiring VA to develop 
claims where there is no reasonable possibility that the 
assistance would substantiate the claim.'  Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily 
ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the 
law and not the evidence is dispositive of the claim, the VCAA is 
not applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when the 
claimant did not serve on active duty during a period of war); 
Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not 
affect a federal statute that prohibited payment of interest on 
past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).

In this case, the law is dispositive with regard to the adverse 
determination in this decision regarding the issue of entitlement 
to an earlier effective date.  The Board notes that the Board's 
November 2009 decision in effect established a 100 percent 
disability rating for psychiatric disability from June 29, 2001.  
The appellant's contentions of possible bases for entitlement to 
an even earlier effective date do not involve any controversies 
of fact; rather, these contentions involve only questions of 
whether certain items in the claims file may be construed as 
legally sufficient to establish an earlier date of claim.  The 
Board addresses those legal questions in this decision, and there 
is no controversy of fact raised or involved in the resolution of 
that issue.  Thus, as the law is dispositive in the issue of 
entitlement to an earlier effective date, the VCAA is not 
applicable.

Analysis

The appellant seeks revision of the effective date assigned for 
the grant of service connection for a psychiatric disability, for 
accrued benefit purposes.  During the course of this appeal, and 
especially through the August 2010 JMR and Court Order, the 
contentions pertaining to this issue have been narrowed and 
focused such that there remain two pertinent theories of 
entitlement that must be addressed by the Board at this time.  
Both seek to establish that a claim for entitlement to service 
connection for psychiatric disability had been open and pending 
since September 1981.  One theory, addressed in the Board's 
vacated November 2009 decision, suggests that the VA's reply to a 
September 1981 Congressional Correspondence may establish that 
such a claim was pending.  The other theory, which is the focus 
of the August 2010 JMR, contends that the appellant's letter 
contained with the September 1981 Congressional Correspondence 
received by VA was sufficient to establish an informal claim of 
entitlement to service connection for psychiatric disability on 
behalf of the Veteran.  The Board will address both theories of 
entitlement to an earlier effective date at this time.

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original claim 
or a claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, such determination is made on the basis of 
the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant 
of direct service connection will be the day following separation 
from active service or the date entitlement arose if the claim is 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of claim, or 
date entitlement arose, whichever is later.  Under 38 C.F.R. 
§ 3.400(b)(2)(ii), the effective date for presumptive service 
connection will be the date entitlement arose, if a claim is 
received within one year after separation from active service.  
Otherwise, the effective date will be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based on 
new and material evidence following a prior final denial, other 
than service department records, is the date of receipt of a new 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date for 
the assignment of an increased evaluation shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of the application therefor.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the effective 
date of an award of increased compensation shall be the earliest 
date as of which it is factually ascertainable that an increase 
in disability had occurred, if an application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if 
the increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of the claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
completion.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the date 
of receipt of the informal claim.  See 38 C.F.R. § 3.155.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability which 
may establish entitlement.  Once a formal claim for pension or 
compensation has been allowed or a formal claim for compensation 
has been disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report of 
examination or hospitalization by VA or the uniformed services 
will be accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a VA 
or uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on 
which evidence is received from a private physician or layman is 
the date which will be used for effective date purposes.

VA must look to all communications from a claimant that may be 
interpreted as applications or claims, formal and informal, for 
benefits and is required to identify and act on informal claims 
for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of the 
informal claim must be accepted as the date of claim for purposes 
of determining an effective date.  Id. at 200. 

The United States Court of Appeals for the Federal Circuit has 
emphasized that VA has a duty to fully and sympathetically 
develop a Veteran's claim to its optimum.  Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
'determine all potential claims raised by the evidence, applying 
all relevant laws and regulations,' Roberson v. West, 251 F.3d 
1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic 
reading to all pro se pleadings of record.  Szemraj v. Principi, 
357 F.3d 1370, 1373 (Fed. Cir. 2004).  

The November 2009 Board decision found, in pertinent part, that 
at the time of the Veteran's death there was no legal basis for 
an effective date prior to June 29, 2001, for the grant of 
service connection for psychiatric disability, variously 
diagnosed as PTSD, dementia, and schizophrenia.  The Board found 
that no pending claim for such service connected benefits had 
been filed prior to June 29, 2001.  In that decision, the Board 
addressed what it understood to be the argument presented by the 
appellant's representative; the Board addressed the question of 
whether VA's response to a September 1981 Congressional 
Correspondence reflected that VA itself acknowledged that a claim 
for service connection for psychiatric disability was open and 
pending.  The August 2010 JMR, however, explains that the Board 
must further address whether the material received by VA in the 
September 1981 Congressional Correspondence was, itself, 
sufficient to establish an informal claim.  To ensure that the 
contentions in this matter are completely addressed and to ensure 
compliance with the August 2010 JMR and Court Order, the Board 
will first revisit its prior discussion addressing whether the 
VA's response expressed that a pending claim had been opened, and 
then the Board will furthermore add analysis addressing the 
question focused upon by the August 2010 JMR concerning whether 
the correspondence received by VA actually constituted an 
informal claim.

First, the Board revisits the question of the significance of 
VA's September 23, 1981, reply to the Congressional 
Correspondence it received on September 17, 1981.  The 
appellant's representative had suggested, including in written 
correspondence and at the August 2009 hearing, alternative 
theories for consideration of an earlier effective date for the 
grant of service connection for accrued benefits purposes.  The 
Board understood one of the arguments of the appellant's 
representative as suggesting that the Board might consider the 
VA's September 23, 1981, response to Congressional correspondence 
as a basis for finding that a claim of service connection was 
open as of that date.  During the hearing, the appellant's 
representative discussed that "there could be an argument I 
supposed that ... the letter from the VA to Senator Byrd didn't 
[say] send us a new claim for compensation.  It said 'Send us 
some evidence.'"  The representative asked, "[d]id it just stay 
open from September 23rd, 1981 until they got the evidence all 
assembled and accumulated and made a decision ... in 2006[?]  They 
didn't ask for ... a new form requesting compensation, they ask for 
evidence, we gave 'em evidence."

The Board does not find that the September 23, 1981, VA letter 
legally created a claim of entitlement to service connection for 
psychiatric disability.  The letter was issued in response to an 
inquiry primarily regarding the Veteran's claim for certain 
pension benefits.  There is no suggestion that the Veteran or any 
authorized surrogate filed a claim of entitlement to service 
connection at that time (as further discussed below), nor can the 
Board find that the VA letter otherwise created such a claim.  
Indeed, the pertinent section of the September 23, 1981, VA 
letter states: "If [the Veteran] wishes to file a claim for 
service connection for his nervous condition, he may do so by 
sending us medical evidence which tends to relate the condition 
to military service."  This expresses that no claim was pending 
at that time, but that evidence relating a disability to military 
service would be necessary to establish service connection if 
such a benefit were to be sought.  The Board notes that the JMR 
and Court Order do not reflect any need to revise this conclusion 
drawn by the Board in the vacated portion of the November 2009 
decision.

The Board also notes that where evidence requested in connection 
with an original claim is not furnished within 1 year after the 
date of request, the claims will be considered abandoned.  38 
C.F.R. § 3.158(a).  This regulation further provides that further 
action will not be taken unless a new claim is received, and 
should the right to the benefit be finally established, the 
benefit shall commence not earlier than the date of filing the 
new claim.  Thus, even if one were to construe the RO's September 
1981 reply to Senator Byrd as somehow acknowledging an open claim 
for service connection for psychiatric benefits, such a claim was 
abandoned.  No medical evidence was received within one year (or 
for many years thereafter) tending to relate a psychiatric 
condition to military service, nor was there in any other manner 
any follow-up on such a claim for many years following September 
1981.  As will be discussed further below, the Board may presume 
that the RO's reply to Senator Byrd was forwarded to the 
appellant in the regular course of the Senator's office updating 
her of the action taken on her behalf in connection with her 
letter to the Senator.  The United States Court of Appeals for 
Veterans Claims (Court) has held that in the absence of clear 
evidence to the contrary, the law presumes the regularity of the 
government's administrative processes.  Jones v. West, 12 Vet. 
App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).

The Board also briefly notes, in passing, that although the 
Veteran was treated in VA facilities and was the subject of VA 
treatment records, any mere receipt of the Veteran's treatment 
records by VA do not raise an implied claim for service 
connection (prior to the clearly documented claim for service 
connection in June 2001).  The mere presence of medical evidence 
of a disability does not show an intent on a veteran's part to 
seek service connection and therefore does not constitute a 
claim; rather, a veteran must assert a claim either expressly or 
impliedly.  VA is not required to conjure up issues not raised by 
the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  The 
Board notes that the JMR and Court Order do not reflect any need 
to revise this conclusion drawn by the Board in the vacated 
portion of the November 2009 decision.

At this point, the Board turns its attention to the theory that 
was the focus of the August 2010 JMR.  The Board finds that the 
correspondence from appellant to Senator Byrd did not constitute 
an informal claim for service connection for psychiatric 
disability.  The Board finds that Senator Byrd's correspondence 
that forwarded the appellant's letter to VA, received on 
September 17, 1981, also did not constitute an informal claim for 
service connection for psychiatric disability.

On September 17, 1981, the VA received Congressional 
Correspondence from Senator Robert C. Byrd that expressed "my 
interest in the veteran ... and in the request he currently has 
pending in your agency."  Attached to this correspondence was a 
handwritten letter from the appellant, which the appellant now 
contends constituted an informal claim of entitlement to service 
connection for psychiatric disability on the Veteran's behalf.  
The Board finds that neither the statement from Senator Byrd nor 
the appellant's letter addressed to Senator Byrd from September 
1981 meet the criteria to be considered an informal claim for 
entitlement to service connection for psychiatric disability.  
Specifically, the Board finds that these communications did not 
indicate an intent to apply for the specific benefit of service 
connection for psychiatric disability.

Preliminarily, the Board notes that the evidence satisfactorily 
demonstrates that the Veteran was not sui juris at the time of 
the September 1981 communication in question.  The appellant was 
acting on the Veteran's behalf and had been recognized as 
authorized to do so by the VA at that time.  Thus, there is no 
controversy as to this element of the issue.

The Board also notes that the contents of the August 2010 JMR and 
Court Order clearly and specifically direct that the Board must 
readjudicate this issue on appeal for the purpose of addressing 
whether the September 1981 communication constituted an informal 
claim.  The Board will thus focus its analysis in this matter 
upon that specific pertinent question, as the only pertinent 
proffered basis for further revision of the effective date at 
this time.

The appellant's September 1981 letter refers to "the problems 
families of the mentally ill persons are having trying to obtain 
treatment and providing medical proof that this person is totally 
disabled."  She describes her husband's combat service and 
subsequent mental health difficulties.  She then specifically 
explains: "I recently applied to the Veteran's Administration 
for Aid and Attendance," (underline emphasis retained from the 
original).  This underlined statement, as the Board reads the 
letter, clearly identifies the subject of the correspondence as 
concerning the previously filed claim of entitlement to aid and 
attendance; the letter goes on to voice frustration with the 
processing and outcome of that specific claim.  The letter states 
that she applied for the 'aid and attendance' benefits "after a 
visit from a field representative, who evaluated the home 
situation and the care he required, recommended I do so.  This 
was denied."  The letter continues on to explain that, in 
appealing the denial, the veteran was asked to complete a form 
explaining "why he felt qualified for aid and attendance;" the 
appellant explained that this was problematic because the Veteran 
"does not realize he is ill" and was unwilling to make a 
statement to the effect that he is mentally ill and incapable of 
caring for himself.  The Board finds that this portion of the 
letter clearly does not include any communication of a specific 
intent to apply for service-connected benefits for psychiatric 
disability, but rather expresses frustration with the denial of 
the prior claim of entitlement to aid and attendance benefits.

The letter further continues to explain that the Veteran was a 
patient at a VA facility due to his having exhibited hostile 
behavior, and then remarks: "I was told recently by a Veterans 
representative, because of stress related symptoms occurring 
years after a veteran has been in battle they are able to get 
service connected disability."  Significantly, this sentence 
expressly indicates that the appellant had been made aware of the 
availability of service-connected benefits for combat-related 
mental illness.  The fact that the appellant had knowledge of the 
availability of such benefits, and had experience with the 
process for correctly filing a claim for VA benefits, tends to 
weigh against finding that she would attempt to apply for such 
benefits only through merely mentioning their existence in a 
letter sent to a Senator (and not to VA).  It does not appear 
that the appellant was asking about whether such service-
connected benefits were available, nor does it appear she is 
asking for instruction in how to apply for them.  The appellant 
had previously been in regular contact with VA, had participated 
in VA claims, and clearly expressed that she was aware that 
mentally ill veterans "are able to get service connected 
disability."

The September 1981 letter goes on to briefly assert that most 
people who knew the Veteran prior to his induction had passed 
away, that "the doctors who saw him after his symptoms 
manifested" had also passed away, and that she knows that the 
Veteran's mother and sister noticed a change in the Veteran's 
personality following service.  This statement does not express 
an intent to put forth a claim for service-connected benefits; 
rather, it appears to be noting the appellant's perceptions of 
the difficulty of gathering significant medical evidence to 
demonstrate the Veteran's mental decline.  This is consistent 
with the broader theme of the letter, which appears to be her 
feeling that VA only presents adequate criteria for recognizing 
"physical disabilities and nothing to evaluate the mentally 
disabled."  It is in this context that the appellant asks "to 
whom do the families of mentally disabled veterans turn for 
help?"  (Underline emphasis retained from  original.)

The appellant, through her attorney-representative's January 2011 
brief, argues that her letter to Senator Byrd was an informal 
claim for service connection for the Veteran's psychiatric 
disability because the letter referred to the existence of 
service-connected benefits for such disability and then asked 
Senator Byrd: "to whom do the families of mentally disabled turn 
for help?"  The appellant's argument is that Senator Byrd 
recognized that VA was the place to "turn for help" and that 
his forwarding the letter was effectively the filing of a claim 
for service connection for psychiatric disability.  However, the 
Board finds that the evidence does not reflect that this was the 
intent of either Senator Byrd or the appellant.  The 
correspondence appears intended to express frustration with prior 
VA adjudications and to also express the appellant's perception 
that the VA criteria for benefits were disadvantageous to 
mentally ill veterans.

Senator Byrd's cover letter for the forwarding of the appellant's 
September 1981 correspondence makes no suggestion of applying for 
service connection for a psychiatric disability; it explains the 
forwarding as to "express my interest in the veteran described 
above and in the request which he currently has pending in your 
agency."  Neither this language nor any other element of the 
brief cover letter contemplates raising any new claim, and thus 
it does not support finding that Senator Byrd was expressing 
intent to raise a claim of entitlement to service connection for 
the Veteran's psychiatric disability.

The Board finds that the appellant's September 1981 letter cannot 
be reasonably construed as a claim for service connection for 
psychiatric disability.  The appellant was clearly aware of how 
to file a claim for VA benefits and she expressed her awareness 
of the availability of service connection benefits for 
psychiatric disability, but did not send any communication of 
intent to apply or pertinent evidence to VA.  The only item even 
contended to raise such a claim was the September 1981 letter 
that solely addressed her Senator (and not VA), and it does not 
reflect an intent to file a claim for VA benefits.  The Board 
finds that the appellant knew how to file a claim for VA benefits 
because the appellant's own September 1981 letter described that 
she had "recently applied to the Veterans Administration for Aid 
and Attendance," and the Board further observes that the 
appellant had been in regular contact with VA concerning the 
Veteran's pension benefits and other matters in her capacity as 
the Veteran's appointed fiduciary since 1964.  Again, the Board 
notes that the appellant's September 1981 letter also 
specifically refers to her being aware of the existence of 
service-connected compensation benefits for psychiatric 
disability.  The appellant was aware of the availability of the 
benefits and was aware of how to file a claim with VA (having 
completed the process and even having an appeal initiated with 
her acting as fiduciary), and she was in regular two-way contact 
with VA directing actions and responding to inquiries regarding 
the Veteran's benefits as the Veteran's fiduciary.  

Although not determinative by itself, when considering whether 
the appellant's September 1981 communication evidenced an intent 
to file a compensation claim, the Board notes here reference to a 
Veteran's representative.  Although it is not clear to whom she 
was referring, the record shows that communications from VA to 
the appellant during the time period in question were copied to 
The American Legion, suggesting that the Veteran was represented 
by a service organization.  The Board believes it reasonable to 
expect that the appellant (who had been acting on the Veteran's 
behalf) would therefore have been aware that she could seek 
guidance and assistance from that organization if she did intend 
to file a claim.  This makes it more unlikely that the appellant 
was actually intending to file a service connection claim via her 
September 1981 letter as she can reasonably be viewed as knowing 
the procedures for filing a VA claim and also had the assistance 
available to her to do so.   

The Board finds it reasonable to conclude that the appellant 
possessed the knowledge and experience necessary to file a claim 
with VA for VA service-connected compensation benefits.  In light 
of this, the Board finds that she was not intending to file a 
claim for service-connected compensation benefits by writing a 
letter to Senator Byrd (and not addressing VA), merely making 
mention of the existence of service-connected compensation 
benefits for psychiatric disability without any express statement 
of intent to apply for them.  The Board does not find any shown 
indication of specific intent to apply for service-connected 
compensation benefits in the letter.

In addition to finding that the appellant's September 1981 letter 
to Senator Byrd did not express an intent to apply for service-
connected compensation benefits on its face, the Board further 
finds that the context of the broader record for approximately 
the next 20 years offers no indication that the appellant did 
actually intend to apply for service-connection for the Veteran's 
psychiatric disability in September 1981.  The RO did not fail to 
acknowledge Senator Byrd's correspondence, and replied to him in 
September 1981.  This response letter appropriately discussed 
procedural history of the Veteran's benefit determinations, his 
pending special monthly pension adjudication, and noted that 
"[i]f [the Veteran] wishes to file a claim for service 
connection for his nervous condition, he may do so by sending us 
medical evidence which tends to relate the condition to military 
service."  It is appropriate to presume that VA's reply was duly 
forwarded to the appellant in the course of the Senator's office 
updating her on the actions taken in connection with her letter 
to the Senator.  The Board finds no suggestion in this case that 
Senator Byrd's office failed to reply to the appellant's letter 
or failed to forward to her the VA information that the office 
had obtained on her behalf.  The United States Court of Appeals 
for Veterans Claims (Court) has held that in the absence of clear 
evidence to the contrary, the law presumes the regularity of the 
government's administrative processes.  Jones v. West, 12 Vet. 
App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).

Thus, the Board notes that it appears that the appellant was 
informed that no service connection claim was currently 
considered active and that opening a claim would require the 
submission of evidence tending to link a current disability to 
service.  The fact that there was no subsequent pertinent 
correspondence for many years suggests that neither the 
appellant, nor the Veteran (nor anyone else acting on behalf of 
the Veteran) believed that a claim for service connection for 
psychiatric disability had ever been filed; there were no status-
inquiries, submissions of evidence, nor any other communication 
manifesting a belief that the appellant had raised a claim of 
entitlement to service connection for psychiatric disability.  
Neither were there any new attempts to raise such a claim for 
approximately two decades to follow.

The Board notes that the appellant's representative has directed 
some attention, including in the January 2011 brief, to the fact 
that VA did not provide the appellant with a formal claim form in 
response to the September 1981 letter.  The Board acknowledges 
that if VA fails to forward an application form to the claimant 
after receipt of an informal claim, then the date of the informal 
claim must be accepted as the date of claim for purposes of 
determining an effective date.  Servello v. Derwinski, 3 Vet. 
App. 196, 200.  However, this provision only arises when there is 
a finding that an informal claim was received; in this case the 
Board finds that none of the pertinent documents or 
correspondence constituted an informal claim for service-
connected compensation for psychiatric disability.

The Board also observes that where evidence requested in 
connection with an original claim is not furnished within 1 year 
after the date of request, the claims will be considered 
abandoned.  38 C.F.R. § 3.158(a).  This regulation further 
provides that further action will not be taken unless a new claim 
is received, and should the right to the benefit be finally 
established, the benefit shall commence not earlier than the date 
of filing the new claim.  Even considering, only for the sake of 
analyzing the appellant's argument, that an informal claim was 
filed in September 1981, such a finding would not appear to 
provide a basis for revising the effective date for service 
connection for psychiatric disability in this case.  Neither the 
appellant nor anyone else responded to the RO's request for 
evidence within a year of September 1981 (or for many years 
thereafter), and thus any arguably pending claim was abandoned 
and thus did not remain pending beyond that time.  The Board 
emphasizes, however, that this is not the primary basis for the 
denial of this appeal; the Board finds that no informal claim was 
received by VA in September 1981.

The Board concludes that, even with a fully sympathetic reading 
of the September 1981 correspondence from the appellant to 
Senator Byrd, and with full consideration of the correspondence 
through which Senator Byrd's office forwarded the appellant's 
letter to VA, none of the pertinent communication or action 
indicated any intent to apply for service-connected compensation 
benefits for psychiatric disability in September 1981.  The Board 
finds no basis in this case for concluding that the appellant, 
who was aware of how to file a claim and was in regular contact 
with VA, intended to file a claim for service connected benefits 
by merely citing the existence of such benefits in a letter she 
sent only to Senator Byrd, and no correspondence from the next 
two decades suggests otherwise.  The Board otherwise finds that 
the Senator did not himself express any intent to file a claim 
for benefits when forwarding the appellant's letter to VA.  Both 
the Senator's and the appellant's pertinent communications in 
September 1981 concerned the appellant's frustration with 
previously raised claims and the perception that the VA criteria 
for benefits were disadvantageous to mentally ill veterans; the 
letters were without expression of intent to raise new a new 
claim of service connection.  Nothing in the record from before 
or after September 1981 otherwise provides context which would 
permit a sympathetic reading of the correspondence in September 
1981 to find an expression of intent to claim entitlement to 
service connection for psychiatric disability.

While the Board is sympathetic to the appellant's belief that an 
earlier effective date is warranted.  However, the arguments made 
some 30 years after the fact attempting to show an intent to file 
a claim in September 1981 are not persuasive when the overall 
evidence is considered.  The Board finds that an informal claim 
was not filed in September 1981.  Under the circumstances, the 
Board is precluded by statute from assigning an effective date 
prior to June 29, 2001, for the granting of service connection 
for psychiatric disability for accrued benefit purposes.  
Accordingly, the preponderance of the evidence is against the 
claim for an effective date earlier than June 29, 2001.


ORDER

Entitlement to an effective date prior to June 29, 2001, for the 
grant of service connection for psychiatric disability for 
accrued benefit purposes, is not warranted.  The appeal is 
denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


